Citation Nr: 1509626	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  12-34 961	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Eligibility for payment of attorney fees from past-due benefits arising from the award of a temporary total disability rating for purposes of convalescence following surgery.

[The issues of entitlement to a greater initial disability rating for a thoracic spine disability and entitlement to a total disability rating based upon individual unemployability due to service connected disabilities are addressed in a separate decision.]


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from February 1991 to July 1995 and from October 2007 to October 2009.  The appellant is the Veteran's accredited agent for purposes of his VA claims.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 RO decision which awarded a temporary total disability rating for purposes of convalescence following surgery and declined to withhold any attorney fees from the monetary award.  


FINDINGS OF FACT

1.  The Veteran appointed the appellant to represent him before the VA after his surgery and convalescence, and after the RO awarded convalescent benefits to the Veteran.  

2.  The appellant performed no services for the Veteran in connection with the award of convalescent benefits.


CONCLUSION OF LAW

The criteria for the payment of attorney fees from past-due benefits arising from the award of a temporary total disability rating for purposes of convalescence following surgery have not been met.  38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. §§ 14.629, 14.631, 14.636 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  However, those duties do not apply to cases where the claimant is not seeking benefits under Chapter 51 of Title 38 of the United States Code but is instead seeking a decision regarding how benefits will be distributed under another Chapter.  Sims v. Nicholson, 19 Vet. App. 453 (2006).  Moreover, VA's duties to notify and assist do not affect matters limited to statutory interpretation, as in this case.  Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Therefore, discussion of VA's duties to notify and assist is not required in this case.

However, a "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2014).  

Special procedural regulations are applicable to such claims.  All interested parties are to be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim, and of the right and time limit for initiating appeal, as well as both hearing and representation rights.  38 C.F.R. § 19.100 (2014).  After a notice of disagreement has been filed in a simultaneously contested claim, all interested parties are to be furnished with a copy of a statement of the case. 38 C.F.R. § 19.101 (2014).  This procedural step was completed with the mailing of a copy of the February 2014 statement of the case to both the Veteran and the appellant.

Pursuant to 38 C.F.R. § 19.102 (2014), when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal is to be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  It does not appear that in this case, the Veteran received a copy of the appellant's substantive appeal.  Nevertheless, as the Board is resolving the matter in favor of the Veteran, the Board finds that he is not prejudiced by the procedural oversight and that remand would serve no useful purpose except to delay resolution of the matter.  The Board cannot find any conceivable prejudice to the appellant from the Veteran's lack of notice, and the appellant has not alleged any.  Further, the substantive appeal here does not contain specific argument pertinent to the facts of this case; the Board does not find that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  Therefore, the Board will proceed with adjudication of the claim on the merits. 

The appellant in this case is the Veteran's accredited agent for purposes of his VA claims and appeals.  He is seeking the payment of attorney fees from the award of a temporary total disability rating for convalescence following surgery for a service-connected disability.  

When a claimant and an agent or attorney have entered into a fee agreement under which the total amount of the fee payable to the agent or attorney (i) is to be paid to the agent or attorney by the Secretary directly from any past-due benefits awarded on the basis of the claim, and (ii) is contingent on whether or not the matter is resolved in a manner favorable to the claimant, the total fee payable to the agent or attorney may not exceed 20 percent of the total amount of any past-due benefits awarded on the basis of the claim.  A claim shall be considered to have been resolved in a manner favorable to the claimant if all or any part of the relief sought is granted.  38 U.S.C.A. § 5904(d); 38 C.F.R. § 14.636(h)(1).

Agents or attorneys may charge claimants or appellants for representation provided:  1) after an agency of original jurisdiction has issued a decision on a claim, 2) a Notice of Disagreement has been filed with respect to that decision on or after June 20, 2007; and 3) the agent or attorney has complied with the power of attorney requirements in 38 C.F.R. § 14.631 and the fee agreement requirements in 38 C.F.R. § 14.636(g).  38 C.F.R. § 14.636(c).  

Following the Veteran's discharge from service, he filed a claim for VA benefits.  Initially, in February 2010, he appointed a national service organization as his representative in all VA proceedings. 

In June 2010, the Veteran appointed an accredited agent to represent him before VA; the appointment was not received by VA until August 2010, however.  Later in August 2010, the RO granted service connection for multiple disabilities, including residuals of a fracture of the T-12 vertebra.  In September 2010, he underwent surgery for the T-12 fracture.  Also in September 2010, he reported the surgery to the RO, and his agent filed a notice of disagreement with the disability rating assigned.  Then, several months later, in December 2010, he appointed a second accredited agent.  

In January 2013, the RO awarded a temporary total disability rating based upon convalescence following  the September 2010 surgery.  In April 2013, he appointed a third agent, to be his representative.  The third agent is the appellant in the instant case.  All three agents appear to be affiliated with the same firm, and use the same letterhead.  

At the time of the third appointment in April 2013, both the second agent and the third agent filed memoranda with the RO regarding the Veteran's switch in representation.  The second agent indicated in her memorandum that, "Subsequent to the appropriate revoking action, we understand that I have relinquished any rights to fees payable regarding favorable appeals following this action unless a new 21-22a with fee agreement is entered into record under my name."  

The appellant argues that attorney fees are due to him, on the basis that the convalescence award constituted past-due benefits to the Veteran, and that but for the agents' making the surgery known to the RO as part of the increased rating claim which was pending, such benefits never would have been paid.  

The Veteran has not filed any independent argument regarding the claim.  

Initially, the Board observes that each new agent appointment made by the Veteran had the effect of voiding the prior appointment.  Unless a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.  38 C.F.R. § 14.631(e).  

Although the appellant has not made any argument attempting to tie together the three separate agent appointments on the basis that they all appear to be affiliated with the same firm, or organization, the Board observes that if the Veteran had wanted all three to be able to represent him in his VA claims at the same time, he could have appointed them to work together on his claims, if he had so desired.  The law provides that if the claimant consents in writing, an attorney associated or affiliated with the claimant's attorney of record or employed by the same legal services office as the attorney of record may assist in the representation of the claimant.  Furthermore, unless revoked by the claimant, such consent shall remain effective in the event the claimant's original attorney is replaced as attorney of record by another member of the same law firm or an attorney employed by the same legal services office.  38 C.F.R. § 14.629(c).  In this case, however, the Veteran did not do this.  To the contrary, he executed three separate appointments of three separate, individual agents, to represent him.  As noted above, each new appointment had the effect of voiding the prior appointment.  

Even assuming that the lump sum payment for convalescence following surgery could be subject to attorney fee withholding (which is far from clear in the circumstances of this case), the Board finds that in this case, no attorney fees are due to the appellant because the appellant was not representing the Veteran at the time of the convalescence period itself or at the time the payment was actually made.  

Only accredited agents and attorneys may receive fees from claimants for their services provided in connection with representation.  38 C.F.R. § 14.636(a).  In this case, the appellant is an accredited agent with the VA.  He represents the Veteran before the VA, as the proper paperwork to establish the him as the Veteran's agent has been completed and filed.  As noted above, however, he was appointed after the Veteran's surgery and subsequent period of convalescence, and also after the time the RO implemented the temporary rating for convalescence. 

Perhaps even more important than the timing of the appellant's appointment to represent the Veteran, is the fact that the appellant has not provided any services in connection with representation regarding the temporary total disability rating.  In an analogous case, the United States Court of Appeals for the Federal Circuit denied any payment of past-due benefits to an attorney who had been appointed to represent the Veteran after the issuance of a Board decision granting benefits to the Veteran, and who was unable to identify any specific services he provided to the Veteran in terms of having the RO implement the Board's grant.  Cameron v. Shinseki, 721 F.3d 1365 (Fed.Cir. 2013).  In other words, in Cameron, the Federal Circuit interpreted the implicit intentions of the drafters of 38 U.S.C.A. § 5904, as requiring a showing of actual services rendered prior to a payment of attorney fees from past-due benefits.  In this case, although the appellant argues that the RO would not have paid convalescent benefits to the Veteran but for the arguments his predecessors raised, the Board is unconvinced of this argument, as the Veteran himself first notified the RO of his surgery, and also because the surgery took place at a VA Medical Center, whose records are deemed to be constructively available to the RO under law.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Most importantly, however, the Board is unable to identify any action taken by the appellant himself that could be viewed as a service to the Veteran in the matter of getting the convalescent benefits paid.

In short, the appellant was not the Veteran's accredited agent at the time of the surgery and convalescence, nor was he when the RO implemented the award of a temporary rating for purposes of convalescence.  The appellant has not pointed to any action he took to advance the Veteran's claim for convalescent benefits, and the Board is unable to identify any such action either.  Thus, the appellant has not performed any services on behalf of the Veteran in this matter.  The preponderance of the evidence is against an award of any attorney fees with regard to the temporary total rating for convalescence following the September 2010 surgery.  The appeal is denied.


ORDER

No attorney fees from past-due benefits arising from the award of a temporary total disability rating for purposes of convalescence following surgery may be paid to the appellant.




	                        ____________________________________________
	K. J. Alibrando
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


